Case 1:18-cv-25460-RS Document 1 Entered on FLSD Docket 12/28/2018 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION



 BAPTIST HOSPITAL OF MIAMI, INC.,
 SOUTH     MIAMI    HOSPITAL,  INC.,
 DOCTORS HOSPITAL, INC., HOMESTEAD
 HOSPITAL, INC., and WEST KENDALL CASE NO. ___________________________
 BAPTIST HOSPITAL, INC.,
                                     CIVIL
      Plaintiffs,

 v.

 MEDICA HEALTHCARE PLANS, INC.,

           Defendant.

 ____________________________________/


       DEFENDANT MEDICA HEALTHCARE PLANS, INC.’S NOTICE OF REMOVAL

           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1367, 1441, 1442,

 and 1446 Defendant Medica Healthcare Plans, Inc. (“Medica”) hereby removes the action

 entitled Baptist Hospital of Miami, Inc., South Miami Hospital, Inc., Doctors Hospital, Inc.,

 Homestead Hospital, Inc., and West Kendall Baptist Hospital, Inc., which is pending in the

 Circuit Court for the Eleventh Judicial Circuit of Florida, in and for Miami-Dade County, Case

 No.: 2018-038504-CA-01, to the United States District Court for the Southern District of Florida,

 Miami Division on the following grounds:

      I.   INTRODUCTION

           Medica asserts two grounds for removal: (1) the Court has federal jurisdiction pursuant to

 28 U.S.C. § 1442(a)(1) (the “Federal Officer Statute”), because Medica was acting on behalf of

 the Centers for Medicare and Medicaid Services (“CMS”) as a Medicare Advantage



 47353563;3
Case 1:18-cv-25460-RS Document 1 Entered on FLSD Docket 12/28/2018 Page 2 of 10



 Organization (“MAO” or “MA Organization”) when it allegedly did not pay medical services

 provided by Plaintiffs to members of Medicare Advantage plans administered by Medica; and

 (2) the Court has supplemental jurisdiction over any related state law claims pursuant to 28 U.S.C.

 § 1367 to the extent that they exist.

  II.     NATURE OF THE ACTIONS

          1.    On November 14, 2018, Plaintiffs Baptist Hospital of Miami, Inc., South Miami

 Hospital, Inc., Doctors Hospital, Inc., Homestead Hospital, Inc., and West Kendall Baptist

 Hospital, Inc. (collectively “Baptist Hospitals”) filed their Complaint against Medica in Miami-

 Dade County, Florida.

          2.    Baptist Hospitals served the Summons and Complaint on Medica on November

 28, 2018. Copies of the Summons, Civil Cover Sheet, Complaint, and docket are attached as

 Composite Exhibit 1. A copy of the Service of Process Transmittal showing the date of service

 is attached as Exhibit 2.

          3.    Medica is a health plan, which has a contract with CMS to provide Medicare

 Advantage Plans to Medicare beneficiaries in Miami-Dade and Broward Counties. (See

 Declaration of Christina L. Perez at ¶ 4, a copy of which is attached as Exhibit 3.)

          4.    Baptist Hospitals allege they have an agreement with Medica to provide medical

 services to Medicare beneficiaries who have Medica Medicare Advantage Plans (“Medica

 Members”) and to be reimbursed for providing medically necessary and covered medical

 services pursuant to the agreement among Baptist Hospitals and Medica. (See Compl. ¶¶ 1, 6-

 12, 101-02, 106, 110, 136.) According to the Complaint, the agreement “obligates Medica to

 ‘compensate [the Hospitals] for [Covered] Services furnished to [Medica’s] members pursuant to

 this agreement and the rates and charges set for [in it.]’” (Id. at ¶ 8) (brackets in original).



                                                    2
 47353563;3
Case 1:18-cv-25460-RS Document 1 Entered on FLSD Docket 12/28/2018 Page 3 of 10



          5.    Baptist Hospitals seek to recover the amount of $808,206.12 for the alleged

 medically necessary and covered services provided to Medica Members.                (See Compl.

 “Wherefore” clause following ¶¶ 112, 120, 128, and 135.)

          6.    Medica is entitled to remove this action because it satisfied the procedural

 grounds for removal. Medica has not filed an answer or otherwise responded to the Complaint,

 and no proceedings have been commenced in the Miami-Dade County Circuit Court case.

          7.    The claims at issue in the Complaint (see Compl. ¶¶ 13-101) were submitted for

 medical services provided to Medica Members who were Medicare beneficiaries enrolled in

 Medicare Advantage plans administered by Medica. According to the contract between Medica

 and CMS, Medica administers Medicare benefits as a government contractor to Medicare

 beneficiaries enrolled in its Medicare Advantage plans. (See Perez Decl. at ¶ 4, Exhibit 3).

 Additionally, the benefit claims at issue in the Complaint involve a denial of full or partial

 payments by Medica, many for medical necessity. (See Composite Exhibit 2 to Perez Decl. at ¶

 5, which are twenty of the eighty-seven Provider Remittance Advice (PRA) statements of the

 benefit claims at issue).

          8.    Medica has a colorable federal defense to Baptist Hospitals’ benefits claims for

 medically necessary and covered services provided to Medica Members covered under the

 Medicare Advantage plans. In denying payment for services based on medical necessity, Medica

 determined that the services were not covered under the Medicare Act or the enrollee’s Medicare

 Advantage plan. See Associates Rehabilitation Recovery, Inc. v. Humana Medical Plan, Inc., 76

 F. Supp. 3d 1388, 1390 (S.D. Fla. 2014). Moreover, since this action seeks to recover for benefit

 claims “arising under” the Medicare Act, Baptist Hospitals was first required to proceed through

 DHHS administrative appeal process, which it has not alleged that it has done. Id. at 1392.



                                                 3
 47353563;3
Case 1:18-cv-25460-RS Document 1 Entered on FLSD Docket 12/28/2018 Page 4 of 10



          9.     Medica timely filed this Notice of Removal within 30 days of service of the

 Summons and Complaint. See 28 U.S.C. § 1446(b).

          10.    In accordance with 28 U.S.C. § 1446(d), concurrent with the filing of this Notice

 of Removal, Medica will file a true and correct copy of this Notice of Removal with the Clerk of

 the Circuit Court of the Judicial Circuit in and for Miami-Dade County, Florida. Medica also

 will serve a copy on Baptist Hospitals.

          11.    Venue is proper in this Court because it is the “district and division embracing the

 place where such action is pending.” 28 U.S.C. § 1441(a). Medica is removing this action from

 the Circuit Court of the Eleventh Judicial Circuit for Miami-Dade County, Florida, which is

 located in the Southern District of Florida, Miami Division.

          12.    Medica has met all other procedural requirements for removal.

          13.    In support of its Notice of Removal, Medica submits the declaration of Christina

 L. Perez. (See Exhibit 3).

 III.     LEGAL GROUNDS FOR REMOVAL JURISDICTION UNDER THE FEDERAL OFFICER
          STATUTE

          A. THE FEDERAL OFFICER STATUE FRAMEWORK

          14.    The Federal Officer Statute provides for removal of any action

 against:

          (a) A civil action or criminal prosecution that is commenced in a State court and
          that is against or directed to any of the following may be removed by them to the
          district court of the United States for the district and division embracing the place
          wherein it is pending:

          (1) The United States or any agency thereof or any officer (or any person acting
          under that officer) of the United States or of any agency thereof, in an official or
          individual capacity, for or relating to any act under color of such office or on
          account of any right, title or authority claimed under any Act of Congress for the
          apprehension or punishment of criminals or the collection of the revenue.

 28 U.S.C. §1442(a)(1).

                                                   4
 47353563;3
Case 1:18-cv-25460-RS Document 1 Entered on FLSD Docket 12/28/2018 Page 5 of 10



          15.   The Federal Officer Statute serves to overcome the well-pleaded complaint rule.

 Indeed, although ordinarily removal cannot be based on “an anticipated or actual federal

 defense,” “[u]nder the federal officer removal statute, suits against federal officers may be

 removed despite the nonfederal cast of the complaint; the federal-question element is met if the

 defense depends on federal law.” Jefferson Cnty., Ala. v. Acker, 527 U.S. 423, 431 (1999); see

 also Mesa v. Calif., 489 U.S. 121, 136 (1989) (“[I]t is the raising of a federal question in the . . .

 removal petition that constitutes the federal law under which the action against the federal officer

 arises for Art[icle] III purposes.”); McMahon v. Presidential Airways, Inc., 410 F. Supp. 2d

 1189, 1195–96 (M.D. Fla. 2006) (“As the Eleventh Circuit has explained, Section 1442 makes

 the right of removal absolute whenever a suit in a state court is for any act under color of federal

 office, regardless of whether the suit could originally have been brought in a federal court.”

 (citing Magnin v. Teledyne Cont’l Motors, 91 F.3d 1424, 1427 (11th Cir. 1996)) (internal

 quotations omitted) (refusing to remand because of jurisdiction under the Federal Officer’s

 statute).

          B.    MEDICA SATISFIES THE REMOVAL REQUIREMENTS UNDER THE FEDERAL
                OFFICER STATUTE

          16.   A private party may remove a state court action under the Federal Officer Statute

 “if (1) it acted under the direction of a federal agency or officer; (2) it has a colorable federal

 defense; and (3) there is a causal nexus between the federal direction and the conduct in

 question.” McMahon, 410 F. Supp. 2d at 1196; see also Assocs. Rehabilitation Recovery, Inc. v.

 Humana Med. Plan, Inc., 76 F. Supp. 3d 1388, 1391 (S.D. Fla. 2014).

          17.   The Eleventh Circuit has made clear that “[a] health plan insurer contracting with

 a government agency under a federal benefits program is considered a ‘person acting under’ a

 federal officer” for purposes of removal. See Anesthesiology Assocs. of Tallahassee, Fla., P.A. v.


                                                   5
 47353563;3
Case 1:18-cv-25460-RS Document 1 Entered on FLSD Docket 12/28/2018 Page 6 of 10



 Blue Cross Blue Shield of Fla., Inc., 133 Fed. Appx. 738, 2005 WL 6717869, at *2 (11th Cir.

 Mar. 18, 2005); see also Assocs. Rehabilitation Recovery, Inc., 76 F. Supp. 3d at 1391-92

 (finding that a government contractor administrating a Medicare Advantage plan is a federal

 officer under the Federal Officer Statute: “Defendant contracted with CMS to administer

 Medicare benefits on behalf of the federal government for Medicare enrollees in the Medicare

 Advantage plans offered by Defendant.        Defendant operates pursuant to this contract and

 pursuant to comprehensive regulations promulgated by CMS. Accordingly, Defendant was

 acting on behalf of CMS when it denied the Medicare benefits at issue here.”) (internal citations

 omitted); Einhorn v. CarePlus Health Plans, Inc., 43 F. Supp. 3d 1268, 1269-70 (S.D. Fla.

 2014).

          18.   All that is required to satisfy the causal connection requirement is a showing that

 defendant’s “relationship to the plaintiff ‘derived solely from [its] official duties.’” Magnin v.

 Teledyne Cont’l Motors, 91 F.3d 1424, 1427-28 (11th Cir. 1996) (quoting Willingham, 395 U.S.

 402, 409 (1969)). This is established where the claim is based on a plan participant’s right to

 reimbursement based on a contract negotiated and interpreted by the federal government and

 subject to the “specific administrative regime.” The Alabama Dental Ass’n v. Blue Cross & Blue

 Shield Of AL, Inc., No. 205-CV-1230-MEF, 2007 WL 25488, at *8 (M.D. Ala. Jan. 3, 2007)

 (holding Blue Cross “has adequately put in issue the question of whether it was acting as an

 agent of the United States so as to provide a colorable federal defense.”); Einhorn, 43 F. Supp.

 3d at 1271 (holding CarePlus Health Plans “made a colorable showing that its entire relationship

 with the Plaintiff and the acts for which it was being sued were defined and governed by federal

 law.”); see generally Body & Mind Acupuncture v. Human Health Plan, Inc., Case No.

 16CV211, 2017 WL 653270, at *6 (N.D.W. Va. Feb. 16, 2017) (unpublished decision) (finding



                                                 6
 47353563;3
Case 1:18-cv-25460-RS Document 1 Entered on FLSD Docket 12/28/2018 Page 7 of 10



 the health insurer’s “refusal to pay [Plaintiff] is an act sufficiently related to its actions under

 CMS” to satisfy the causal nexus requirement).

          19.   Here, Medica is a health plan who administrators Medicare Advantage plans for

 Medica Members for which Baptist Hospitals have submitted claims to obtain payment for

 medical services provided. Medica was acting at the direction of a federal agency—i.e., CMS—

 in administering benefits claims under the Medicare Advantage plans. Because the benefits

 claims at issue were administered pursuant to the federal contracts between Medica and CMS,

 Medica was acting on behalf CMS when it allegedly denied or underpaid Baptist Hospitals’

 benefits claims. See Assocs. Rehabilitation Recovery, Inc., 76 F. Supp. 3d at 1391-92; see also

 Einhorn, 43 F. Supp. 3d at 1271.

          C. MEDICA HAS A COLORABLE FEDERAL DEFENSE

          20.   Medica also has a plausible federal defense. Medica has the colorable federal

 defense that Baptist Hospitals failed to exhaust administrative remedies under the federal

 government’s regulations governing Medicare Advantage plans. 42 C.F.R. §§ 422.562(b)(4),

 422.574, and 422.600; see also Einhorn, 43 F. Supp. 3d at 1270 (finding that the defendant had a

 colorable defense of “failure to exhaust administrative remedies under the Medicare Act”)

 (denying plaintiff’s motion to remand); Assocs. Rehabilitation Recovery, Inc., 76 F. Supp. 3d at

 1392-93. In Count IV of the Complaint, Baptist Hospitals has specifically alleged that it is

 seeking payment of the benefit claims at issue as an assignee of the Medica Members. Thus, in

 that capacity, it is required to exhaust administrative remedies under the Medicare Act.

          21.   Accordingly, Medica is entitled to remove pursuant to the Federal Officer Statute

 for its the role in administering Medicare Advantage plans as a health plan—government

 contractor.



                                                  7
 47353563;3
Case 1:18-cv-25460-RS Document 1 Entered on FLSD Docket 12/28/2018 Page 8 of 10



 III.     THE COURT HAS SUPPLEMENTAL JURISDICTION OVER ANY REMAINING CLAIMS

          22.   Because this Court has jurisdiction under the Federal Officer Statute for the

 benefit claims submitted with regard to at least 20 Medica Members identified in the supporting

 declaration, it also has supplemental jurisdiction over any remaining state law claims, to the

 extent that they exist. “[I]n any civil action of which the district courts have original jurisdiction,

 the district courts shall have supplemental jurisdiction over all other claims that are so related to

 claims in the action within such original jurisdiction that they form part of the same case or

 controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). “In

 deciding whether a state law claim is part of the same case or controversy as a federal issue, we

 look to whether the claims arise from the same facts, or involve similar occurrences, witnesses or

 evidence.” Anesthesiology Assocs., 2005 WL 6717869, at *2. Where the federal claims and the

 state law claims are both based on the plan participants’ right to reimbursement from the insurer

 and where the plaintiff seeks reimbursement directly from the insurer, “both sets of claims arise

 from the same facts, and resolution of both sets in a single proceeding would serve the interest of

 judicial economy, as well as the convenience and fairness to the parties.” Id. at *3.

          23.   Here, the Court has supplemental jurisdiction over any remaining state law claims

 because they arise from the same allegations that Medica either partially denied or underpaid

 claims for services rendered by Baptist Hospitals to Medica Members of Medicare Advantage

 plans administered by Medica. Resolution of all of the claims in one proceeding would serve the

 interest of judicial economy because it would prevent inconsistent and duplicative rulings on the

 same issues involving the same parties.

 IV.      PRESERVATION OF RIGHTS

          24.   By virtue of this Notice of Removal of Action and the notice filed in the action,

 Medica does not waive its rights to assert any personal jurisdictional defenses or other motions

                                                   8
 47353563;3
Case 1:18-cv-25460-RS Document 1 Entered on FLSD Docket 12/28/2018 Page 9 of 10



 including Rule 12 motions, motions to compel arbitration, or both, as otherwise permitted by the

 Federal Rules of Civil Procedure.

  V.      CONCLUSION

          25.   Based on the foregoing, this action is removable to federal court because there is

 federal jurisdiction under the Federal Officer Statute.


 Dated: December 28, 2018.                     Respectfully submitted,

                                               AKERMAN LLP
                                               350 East Las Olas Blvd., Suite 1600
                                               Fort Lauderdale, Florida 33301
                                               Telephone: (954) 463-2700


                                               By: /s/Gera R. Peoples, Esq.
                                                  Sandra L. Heller, Esq.
                                                  Florida Bar No. 037055
                                                  sandra.heller@akerman.com
                                                  magda.cabra@akerman.com
                                                  Gera R. Peoples, Esq.
                                                  Florida Bar No. 450022
                                                  gera.peoples@akerman.com
                                                  jill.parnes@akerman.com

                                               and

                                               Irene Bassel Frick, Esq.
                                               irene.bassel@akerman.com
                                               nicole.emmett@akerman.com
                                               AKERMAN LLP
                                               401 East Jackson Street, Suite 1700
                                               Tampa, Florida 33602
                                               Telephone: (813) 223-7333

                                               Counsel for Defendant
                                               Medica Health Care Plans, Inc.




                                                  9
 47353563;3
Case 1:18-cv-25460-RS Document 1 Entered on FLSD Docket 12/28/2018 Page 10 of 10



                                    CERTIFICATE OF SERVICE

           I hereby certify this document was filed with the State E-filing Portal and served via the

  Court's E-filing Portal on this 28th day of December, 2018 to:


  Eric Isicoff, Esq.
  isicoff@irlaw.com
  Matthew L. Lines, Esq.
  lines@irlaw.com
  Jordan Isicoff, Esq.
  Jordan@irlaw.com
  Christopher A. Ajizian, Esq.
  Ajizian@irlaw.com
  ISICOFF RAGATZ
  601 Brickell Key Drive, Suite 750
  Miami, Florida 33131
  Telephone: (305) 373-3232




                                                   10
  47353563;3
